DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021 was filed after the mailing date of the Notice of Allowance filed on 3/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The IDS filed on 5/28/2021 has been considered and entered.  After examination of the references cited in the filed IDS, no disclosure precluding patentability was identified.  





Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Wilson et al  (US 2010/0218249) teaches a body wearable authentication device  to authenticate a user based on a authentication information 108 received from the authentication device matched to predetermined criteria see  [0023] – [0025] and Wilson claims 1-7

In [0059], Wilson teaches that authentication information may contain public, private, or shared cryptographic keys.

In Fig 5 202, Wilson teaches an authentication receiver module.

Scheurich (US 2004/0064728) teaches a physiological sensing module that may sense body 
temperature or pulse see [0017]

Lin et al (US 2010/0113950) teaches authenticating a user by detecting user cardiac activity using 
sensors embedded in a hand held device to extract one or more characteristics of the activity to compare with previously stored activity to determine the identity of the user to thereby authenticate the user see  [0051] and  Figs 1, 2, 3, and 4

KOTZ et al (US 2014/0300490) teaches a wearable amulet see  Fig 2 100 and  [0029] that may secure communications using a message authentication code that includes an encrypted hash of the data of the communications.

UTTER, II (US 2013/0002435) teaches wearable bands 104-112 for collecting biometric data, which may be encoded using a hash function, including heart rate that may be used to authenticate a user by creating a signature for identification see [0037]-[0038].  In  [0035] Utter teaches user temperature may be used for a biometric signature.  In [0094], Utter teaches that sleep patterns including sleep start time, sleep end time, and sleep duration may be collected in addition to other biometric data including biometric data that is averaged. In [0102], Utter teaches a circadian rhythm profile is determined by monitoring user behavior using a wearable device.

Asano (JP2008181295) teaches a mobile device storing identification data including a biometric template may communicate identification data including a biometric template to a reading device to authenticate the mobile device see  Abstract.  In [0078], Asano teaches a private key may be used to sign a certificate including the information held in the mobile device.

With respect to claims 1 and 13, the prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
a profile of biometric signals including heart rate, body temperature, and circadian rhythm

wherein the predetermined criterion includes a baseline biometric signature stored in a database comprising a running average of previously detected biometric signals including heart rate, body temperature, and circadian rhythm received by the physiological sensing module as a running series of signatures generated by the body associated device, each signature in the running series including a different profile of biometric signals including heart rate, body temperature, and circadian rhythm to be used to calculate the running average 
With respect to claim 14,  the prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
a profile of biometric signals including heart rate, body temperature, and circadian rhythm

wherein the predetermined criterion includes a baseline biometric signature stored in a database comprising a running average of previously detected biometric signals including heart rate, body temperature, and circadian rhythm received by physiological sensing as a running series of signatures generated by the body associated device, each signature in the running series including a different profile of biometric signals including heart rate, body temperature, and circadian rhythm to be used to calculate the running average 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A MCCOY/              Examiner, Art Unit 2431